Citation Nr: 0116830	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  97-32 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the Florida Hospital Walker on 
July 17, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1967.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 decision by the Veterans 
Affairs Medical Center (VAMC) in Bay Pines, Florida, which 
denied the veteran's claim of entitlement to payment or 
reimbursement of unauthorized medical expenses incurred at 
the Florida Hospital Walker on July 17, 1997.  The veteran 
appealed.  In October 1998, the Board remanded the claim to 
afford the veteran a hearing.  A hearing was held in July 
2000 at the RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1999).


FINDINGS OF FACT

1.  On July 17, 1997, the veteran received private medical 
treatment for a Baker's cyst of the right knee at the Florida 
Hospital Walker.  

2.  Payment or reimbursement of the costs of medical services 
rendered by the Florida Hospital Walker on July 17, 1997 was 
not authorized by the VA.

3.  At the time of the veteran's treatment, he was service-
connected for schizophrenic reaction, undifferentiated type, 
evaluated as 100 percent disabling; as well as tuberculoma 
right lower lobe, right inguinal hernia repair, and 
neuropathy right ilioinguinal nerves, with all disabilities 
evaluated as noncompensable.  

4.  A delay in seeking treatment on July 17, 1997 would not 
have endangered the veteran's life or health.  



CONCLUSION OF LAW

All criteria for reimbursement of unauthorized medical 
expenses provided to the veteran at the Florida Hospital 
Walker on July 17, 1997 have not been met.  38 U.S.C.A. 
§§ 1710, 1728, 7304 (West 1991 & Supp. 1999); Veterans Claims 
Assistance Act (section 4, 114 Stat. 2096, 2098-2099); 38 
C.F.R. §§ 17.52, 17.53, 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the August 1997 decision the criteria for 
reimbursement of unauthorized medical expenses provided to 
the veteran at the Florida Hospital Walker on July 17, 1997 
had not been met.  That is the key issue in this case, and 
the rating decision, as well as the October 1997 statement of 
the case (SOC), informed the appellant of the evidence that 
was needed to substantiate his claim.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes the discussions 
in the rating decision and the SOC sent to the appellant 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claim.  The appellant has not 
requested any relevant treatment records which the RO has 
failed to obtain.  The RO also requested and obtained medical 
records from the Florida Hospital Walker.  On October 1998, 
the Board remanded the claim so that the veteran could be 
afforded a hearing, and a hearing was held in July 2000.  The 
Board therefore finds that there is sufficient evidence of 
record to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The veteran asserts that the criteria for reimbursement of 
unauthorized medical expenses provided to him at the Florida 
Hospital Walker on July 17, 1997 have been met.  In 
particular, he argues the following: he required emergency 
treatment for a burst Baker's cyst in his knee; at the time 
of his treatment he was in great pain; his left leg was 
swollen, hot and turning blue and he could not walk; he had 
received VA treatments for left leg pain just prior to the 
treatment in question which had not alleviated his pain; and 
doctors suspected that he may have had an aneurysm which 
would require surgery.  Finally, it is argued that just prior 
to seeking the treatment in issue, a (named) VA employee told 
the veteran's wife over the phone that the veteran should go 
to the emergency room, although the issue of reimbursement 
was not discussed.  

In August 1997, the VA Medical Center (VAMC) in Bay Pines, 
Florida, denied the veteran's claim of entitlement to payment 
or reimbursement of unauthorized medical expenses incurred at 
the Florida Hospital Walker on July 17, 1997.  The VAMC's 
decision indicates that the veteran's claim was denied 
because his treatment was non-emergent.  

VA outpatient treatment reports show that the veteran was 
treated on June 27, 1997 for complaints of a painless, 
nonpruritic rash on his legs.  The assessment was red cell 
diapedesis.  The veteran was treated on July 9, 1997 for 
complaints of leg pain related to a rash which was in contact 
with the elastic tops of his socks.  There was no diagnosis.  

Medical records from the Florida Hospital Walker are 
difficult to read in some areas, but show that the veteran 
received various emergency room services on July 17, 1997.  
He initially complained of pain in his right flank, right 
scapula and posterior left knee, as well as left knee 
swelling.  He also complained of tightness and burning in his 
chest, but he denied chest pain.  The report notes that his 
"means of arrival" was "ambulatory."  His condition on 
admission, at 19:41 (military time) (7:41 p.m.) was noted to 
be A&O (alert and oriented), anxious and with coherent speech 
and unlabored breathing.  The part of report specifying the 
"level of acuity" is not marked.  His temperature was 98.7 
degrees, his pulse was 76 and his respiration was 18.  His 
blood pressure was 144/88.  He was afforded tests that 
included X-rays of the left knee, thoracic spine and chest, 
an electrocardiogram (ECG) and an ultrasound (venous Doppler) 
of the left lower extremity.  His chest X-ray and ECG were 
normal.  His left knee X-ray revealed a degenerative spur at 
the insertion of the quadriceps tendon on the patella, and 
probable small suprapatellar joint effusion.  A left lower 
extremity venous Doppler revealed normal flow parameters, 
with an "incidentally noted" cystic structure, 
posteromedial left knee, measuring about 40 millimeters (mm.) 
in length, 23 mm. transverse and 20 mm. anterior to 
posterior, thought to be a Baker's cyst.  The thoracic spine 
X-rays revealed moderate degenerative disease and 
circumferential spondylosis at C6-7, as well as mild to 
moderate spondylitic changes through the thoracic spine.  The 
diagnostic impression was Baker's cyst, left, ruptured.  He 
was discharged to home at 23:00 (11 p.m.), at which time his 
condition was listed as stable.  

A "report of contact" (VA Form 119), dated in July 1997, 
shows that the RO contacted the Florida Hospital Walker, and 
that the RO was told that the veteran had been treated and 
released on July 17, 1997 at 19:53 hours (7:53 p.m.) for left 
lower extremity edema (left knee).  The report also notes, 
"CMO states non-emerg."  

Reimbursement for expenses not previously authorized is 
permitted only under the  following circumstances: (a) 
treatment was for (1) an adjudicated service-connected 
disability; (2) a nonservice-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability; (3) any disability of a veteran who is 
permanently and totally disabled as a result of a service-
connected disability; or (4) a veteran who is participating 
in a vocational rehabilitation program; and (b) such 
treatment was rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and 
(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
observed that given the Congress' use of the conjunctive 
"and" in the statute, all three statutory requirements would 
have to be met before reimbursement could be authorized.  
Malone v. Gober, 10 Vet. App. 539, 547 (1997).

In this case, as of July 17, 1997, the veteran had been 
granted service connection for schizophrenia, which had been 
evaluated as 100 percent disabling for many years.  He is 
considered permanently and totally disabled as a result of a 
service-connected disability.  See 38 C.F.R. § 17.120(a).  A 
progress note, dated in August 1997, indicates that VA 
facilities were not available.  See 38 C.F.R. § 17.120(c) 
(this note also indicates that an ambulance was not used).  
Given the foregoing, the issue is whether the veteran's 
treatment at Florida Hospital Walker on July 17, 1997 was 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health.  See 38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120(b).  

The Board finds that all criteria for reimbursement of 
unauthorized medical expenses provided at the Florida 
Hospital Walker on July 17, 1997 have not been met.  The 
aforementioned reports from Florida Hospital Walker, to 
include the notations as to the veteran's "means of 
arrival" and his "condition on admission" (to include his 
temperature, pulse, respiration and blood pressure), show 
that the veteran was ambulatory on admission, with no 
indication that a delay in treatment would have been 
hazardous to life or health.  Similarly, the results of his 
tests (to include the results of his X-rays, ECG and an 
ultrasound (venous Doppler) of the left lower extremity), do 
not show that a delay in treatment would have been hazardous 
to life or health.  No diagnosis or etiology was found for 
the veteran's complaints of chest tightness and burning, or 
his complaints of right flank/scapula pain.  The final 
diagnosis was Baker's cyst, left, ruptured.  His condition 
was stable when he was released to his home about three hours 
after admission.  In summary, the evidence does not show that 
the veteran's treatment at Florida Hospital Walker on July 
17, 1997 was rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  Veterans Claims Assistance Act 
(section 4, 114 Stat. 2096, 2098-2099); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  
ORDER

Reimbursement or payment of the cost of unauthorized private 
medical services associated with treatment at the Florida 
Hospital Walker on July 17, 1997 is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

